                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    C. JOHANNES HETLAND,                               Case No. 19-cv-02288-JSC
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE: SUBSEQUENT
                                                v.                                         EMPLOYER DISCOVERY DISPUTE
                                   9

                                  10    LENDINGTREE, LLC,                                  Re: Dkt. No. 24
                                                       Defendant.
                                  11

                                  12          In this employment dispute action, Plaintiff alleges he was terminated in retaliation for
Northern District of California
 United States District Court




                                  13   complaining about Defendant’s failure to provide him with performance-based restricted stock

                                  14   units. He makes claims for breach of contract and certain wage and hour violations. Now pending

                                  15   before the Court is a joint discovery dispute letter brief arising from Defendant’s subpoena to

                                  16   Plaintiff’s subsequent employer eHealth. After reviewing the parties’ written submission, the

                                  17   Court concludes that oral argument is unnecessary, see Civ. L.R. 7-1(b).

                                  18          The Court finds that, with one exception noted below, all of the requested documents

                                  19   implicate Plaintiff’s privacy interests under state law. “To evaluate privacy objections under

                                  20   either federal or state law, the Court must balance the party’s need for the information against the

                                  21   individual’s privacy right in his or her employment files.” Tierno v. Rite Aid Corp., No. C 05-

                                  22   02520 TEH, 2008 WL 3287035, at *3 (N.D. Cal. July 31, 2008).

                                  23           With this balancing in mind, the Court rules as follows.

                                  24          Categories 3, 4 & 6. Defendant’s request for documents related to performance

                                  25   evaluations or any disciplinary action while Plaintiff was employed at eHealth is DENIED.

                                  26   Plaintiff’s performance at his subsequent employment is not at issue in this case. Further, the

                                  27   Court disagrees that Plaintiff’s performance at eHealth would show that Defendant’s reasons for

                                  28   terminating him from his previous employment were valid; such evidence would be improper
                                   1   propensity evidence. See Fed. R. Evid. 404(b). Defendant’s citation to Davis v. Kelly Servs., Inc.,

                                   2   No. CV 17-1699-GW (PLAx), 2017 WL 10562943 (C.D Cal. July 12, 2017), fails to persuade the

                                   3   Court otherwise. There the plaintiff was apparently claiming lost damages for the period after she

                                   4   obtained and then lost subsequent employment and thus the employment records were relevant to

                                   5   mitigation. Here, in contrast, Plaintiff is not seeking any damages for the period after he obtained

                                   6   employment with eHealth. Defendant’s citation to Frazier v. Bed Bath & Beyond, Inc., No. 11-

                                   7   mc-80270 RS (NC), 2011 WL 5854601 (N.D. Cal. Nov. 21, 2011), is similarly unpersuasive

                                   8   because it involved requests for the plaintiff’s personnel file, undefined, from the plaintiff’s

                                   9   employer just prior to the employment at issue. Defendant has also not identified any reason to

                                  10   believe that Plaintiff was terminated from eHealth, let alone terminated for engaging in the same

                                  11   conduct for which Defendant claims it terminated his employment. Thus, on balance, the Court

                                  12   declines to compel production of these documents.
Northern District of California
 United States District Court




                                  13            Category 5. The Court can discern no reason why documents sufficient to confirm

                                  14   Plaintiff’s start and end dates at eHealth should not be produced. If Plaintiff’s new hire

                                  15   documents, which he has agreed to allow to be produced, confirm his start date, then no further

                                  16   documents on that score need be produced. However, Plaintiff has not agreed to production of a

                                  17   document that confirms his end date and such information is not private. Accordingly, the motion

                                  18   to compel is GRANTED, but only as to documents sufficient to show the actual start and end

                                  19   dates.

                                  20            Category 7 & 8. The Court is not persuaded that the documents sought are relevant to a

                                  21   claim or defense in this action such that they should be compelled to be produced despite their

                                  22   private nature. As Plaintiff has agreed to production of eHealth’s offer letter, Defendant does not

                                  23   need the additional documents to compare eHealth’s offer to what Defendant offered and offers

                                  24   Plaintiff rejected; Defendant is getting that information. Defendant’s other proffered reasons are

                                  25   too weak to require production. And again, Plaintiff is not seeking any damages for the period

                                  26   after he started working at eHealth, and he has already agreed to provide his offer letter and

                                  27   agreements or contracts with eHealth. The Court does not see how Defendant needs more.

                                  28   //
                                                                                          2
                                   1         This Order disposes of Docket No. 24.

                                   2         IT IS SO ORDERED.

                                   3   Dated: December 23, 2019

                                   4

                                   5
                                                                                         JACQUELINE SCOTT CORLEY
                                   6                                                     United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
